Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-15 and 17-21 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 1/15/2021 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9, and 17, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, receiving, via a network, a first declarative microservice deployment model and a second microservice declarative deployment model from a second computing device, the first microservice declarative deployment model specifying one or more first 
prior to deployment and execution of the first microservice and the second microservice, analyzing the specified one or more first constraints and the specified one or more second constraints to determine an order in which the first microservice and the second microservice are to be deployed; and
causing a deployer to automatically deploy, via the network, the first microservice and the second microservice in accordance with the determined order, the first 
Govindaraju 2015/0378703 discloses application blThe service template is mapped to a plurality of services that are selectable during a runtime phase to implement the node in the cloud environment.  The application blueprint defines an application to be deployed in a cloud environment.  During the runtime phase, a first one of the services is bound to the node of the application blueprint based on the first one of the services being mapped to the service template and being selected during the runtime phase.  However, Govindaraju does not disclose receiving, via a network, a first declarative microservice deployment model and a second microservice declarative deployment model from a second computing device, the first microservice declarative deployment model specifying one or more first constraints for an automated deployment of a corresponding first microservice to a network-accessible server set comprising a plurality of computing nodes that are remotely located from the first computing device and the second computing device, the second declarative microservice deployment model specifying one or more second constraints for an automated deployment of a corresponding second microservice to the network-accessible server set, the one or more first constraints specifying at least one of whether deployment of the first microservice is dependent on a deployment of a specified version of at least one of the first microservice or one or more other first microservices or a first availability constraint in which the first microservice is to be deployed to one or more first specified regions, and the one or more second constraints specifying at least one of whether deployment of the second microservice is dependent on a deployment of a specified version of at 
prior to deployment and execution of the first microservice and the second microservice, analyzing the specified one or more first constraints and the specified one or more second constraints to determine an order in which the first microservice and the second microservice are to be deployed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457